Citation Nr: 1135265	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  03-29 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for muscular dystrophy.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to July 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In June 2006, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  The case was before the Board in May 2007, July 2009, and March 2010 when it was remanded for additional development.  


FINDING OF FACT

By October 2008 and May 2011 letters pursuant to the Board's May 2007, July 2009 and March 2010 remands, the Veteran was requested to provide identifying information and releases needed to secure pertinent outstanding evidence necessary to adjudicate his claim of service connection for muscular dystrophy; more than a year has lapsed since the initial (delivered) request; he has not responded.  


CONCLUSION OF LAW

By failing to submit identifying information and releases for evidence requested in connection with his claim seeking service connection for muscular dystrophy within a year following the date of the request, the Veteran has abandoned the claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a) (2010).  







REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

By multiple letters, and most recently in October 2008 and May 2011 (pursuant to May 2007 and March 2010 Board remands), the Veteran was provided notice of evidence needed to support his claim and advised of his and VA's responsibilities in the development of the claim.  

Regarding VA's duty to assist, the RO has obtained all available service treatment records (STRs), Social Security Administration (SSA) records, and some records of postservice treatment.  As explained below, further pertinent (and perhaps critical) evidence is outstanding.  However, such evidence cannot be obtained without the Veteran's cooperation (by providing identifying information and authorizations for releases of records).  The RO asked the Veteran to provide the information and releases.  He did not respond, and further development could not proceed without his response.  The Board has considered whether a VA examination is necessary, and finds that under the circumstances of this case an examination is not necessary.  Given that the Veteran has failed to cooperate in the development for outstanding postservice treatment records, and that the history of the disability of record is incomplete, any nexus opinion offered on examination would be based on an incomplete record/disability history, and would therefore be lacking in probative value.  Given the circumstances, VA has met its assistance obligations.  No further assistance is required.  

B. Legal Criteria, Factual Background, and Analysis

Where evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year after the date of the request, the claim will [emphasis added] be considered abandoned.  38 C.F.R. § 3.158(a).  

The Veteran alleges he has muscular dystrophy as a result of head trauma he sustained in an automobile accident during active service.  

Review of the Veteran's STRs found a May 1971 medical evaluation report wherein it was noted the Veteran suffered a head injury in 1969.  Significantly, there was no service separation examination performed in July 1972, as the Veteran refused to cooperate.  A July 1972 medical processing and evaluation report noted that a complete review of the Veteran's medical records revealed no medical or physical defects.  

The Veteran has indicated that he initially received treatment at Beale Air Force Base (AFB) in December 1969, and received follow-up treatment at Mather, McClellan, and Travis AFBs from 1970 until May 1971.  See Travel Board hearing transcript, pages 5-7.  

An exhaustive search for records of treatment the Veteran alleges he received at Beale, Mather, McClellan, and Travis AFBs was completed, and it has been determined that no such records were available.  Any further development for service records would therefore be futile, including from alternative sources.  

In such a situation, postservice treatment records are critical to the Veteran's claim seeking service connection.  At the June 2006 Travel Board hearing, the Veteran indicated he first received postservice treatment in 1977 from Dr. D.D.  (transcript, p.8).  As noted in the Board's remands, there appeared to be outstanding private treatment records.  The Board's May 2007 remand directed, in part, that the RO send the Veteran a letter asking him to identify all sources of treatment or evaluation he has received for muscular dystrophy or muscular dystrophy related pathology after service, and to provide releases for such records.  The RO was then to secure copies of the complete records of all evaluations/treatment the Veteran identified.  The RO sent the Veteran such a letter in October 2008; he did not respond, and there is no evidence it was not delivered - it was not returned as undelivered.  

As all development requested by the Board had not been completed, including securing any outstanding postservice private treatment records (which could not be obtained without the Veteran's cooperation by providing the appropriate provided releases), the Board again remanded the case in July 2009 and March 2010.  The July 2009 and March 2010 remands advised the Veteran of 38 C.F.R. § 3.158(a), and again advised him that he must assist in the matter by providing any releases necessary.  A May 2011 letter again asked the Veteran to complete and return enclosed releases so that VA could secure outstanding private treatment records.  The letter was mailed to the Veteran's current address, and was not returned as undelivered.  He did not respond.  

The governing regulation in these circumstances (38 C.F.R. § 3.158(a)) is clear and unequivocal, and mandates that the claim (and appeal) be considered abandoned.  Consequently, the Board finds no recourse but to conclude that the Veteran has abandoned his claim.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  The duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development (see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he deliberately choose to ignore requests for critical pertinent information, as appears to be the case here.  The Veteran has failed, and continues to fail, to cooperate, and without the outstanding evidence, the claim cannot be properly adjudicated.  As the Veteran has abandoned his appeal, there remains no allegation of error of fact or law for appellate consideration in this matter.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  


ORDER

The appeal seeking service connection for muscular dystrophy is dismissed.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


